BRYAN SCHRODER
United States Attorney
FRANK V. RUSSO
KAREN VANDERGAW
Assistant U.S. Attorneys

Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: frank.russo@usdoj.gov
Email: karen.vandergaw@usdoj.gov

Attorneys for the Plaintiff


                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA



  UNITED STATES OF AMERICA,                   )
                                              )
                        Plaintiff,
                                              )
         vs.                                  )   No. 3:18-cr-00114-TMB-MMS
                                              )
                                              )
  PETER VANCE WILSON,                         )
                                              )
                      Defendant.
                                              )
                                              )

       UNOPPOSED MOTION TO DISCLOSE FORENSIC EVALUATION

       The United States of America, by and through undersigned counsel, respectfully

files this motion to move this Court to permit disclosure of the sealed forensic evaluation

dated June 6, 2019, pursuant to 18 U.S.C. § 4241. The State of Alaska charged Peter Vance

Wilson in 2KB-18-00689CR with homicide offenses arising out of the events relating to



      Case 3:18-cr-00114-TMB-MMS Document 23 Filed 06/18/19 Page 1 of 2
the charges in the current Federal indictment before this Court. The information contained

in the forensic evaluation is relevant information that the prosecutor and defense attorney

in the state matter should review before proceeding to trial.

       This motion is made pursuant to L. Civ. R. 7.1.

       RESPECTFULLY SUBMITTED June 18, 2019, in Anchorage, AK.



                                          BRYAN SCHRODER
                                          UNITED STATES ATTORNEY


                                          /s/ Karen Vandergaw
                                          KAREN VANDERGAW
                                          Assistant United States Attorney



CERTIFICATE OF SERVICE
I hereby certify that on June 18, 2019,
A copy of the foregoing was served via email on:

Rich Curtner – Federal Public Defender

s/Karen Vandergaw
KAREN VANDERGAW
Assistant United States Attorney




US v. Peter Vance Wilson
3:18-cr-00114-TMB-MMS             Page 2
      Case 3:18-cr-00114-TMB-MMS Document 23 Filed 06/18/19 Page 2 of 2
